Exhibit 10.3

 

SHORT-TERM DE FACTO TRANSFER

SPECTRUM LEASE AGREEMENT

 

This Short-Term De Facto Transfer Spectrum Lease Agreement (“Spectrum Lease
Agreement”) is made and entered into as of this 13th day of February, 2007, to
be effective March 1, 2007 by and between Champion Communication Services, Inc.,
whose primary address is 1610 Woodstead Court, Suite 330, The Woodlands, Texas
77380 (“Licensee”), and FleetTalk Partners, Ltd., whose primary address is 710
Country Club Road, Crystal Lake, IL 60014-5609
___________________________________ (“Lessee”). Lessee and Licensee may be
referred to herein individually as a “Party” and collectively as “Parties.”

 

RECITALS

 

WHEREAS, Licensee is the licensee under the Federal Communications Commission
(“FCC”) licenses (“Licenses”) for the frequencies (“Frequencies”) listed on
Schedule A; and

 

WHEREAS, pursuant to an Asset Purchase Agreement executed as of even date
herewith by the Parties, Licensee has agreed to assign the Licenses to Lessee
and Lessee has agreed to assume the Licenses from Licensee upon receipt of all
requisite FCC approvals (“FCC Consent”); and

 

WHEREAS, Lessee wishes to lease the Frequencies from Licensee (“Lease”) pending
FCC Consent in accordance with the terms and conditions herein and subject to
prior FCC approval; and

 

WHEREAS, Licensee wishes to lease the Frequencies to Lessee pending FCC Consent
in accordance with the terms and conditions herein and subject to prior FCC
approval.

 

NOW, THEREFORE, in consideration of the premises and covenants hereinafter set
forth, and for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.             Recitals. The foregoing Recitals are true and correct and form a
part of this Spectrum Lease Agreement.

 

2.             Definitions. The capitalized terms used, but not otherwise
defined herein, shall have the meanings given to them in the Asset Purchase
Agreement.

 

3.             Effective Date; Term. This Spectrum Lease Agreement will take
effect on the date hereof (“Effective Date”) and will expire on the earlier of
(i) the Closing on the Asset Purchase Agreement; (ii) one hundred eighty (180)
days from the Effective Date (“Initial Term”); provided, however, that this
Spectrum Lease Agreement will be renewed automatically at the end of the Initial
Term for an additional one hundred eighty (180)-day term (“Renewal Term”) if not
already terminated pursuant to Section 15 below, and provided that the Renewal
Term does not extend beyond the term of any of the. Licenses (hereinafter, the
Initial Term and any Renewal Term, collectively, “Term”); or (iii) termination
of this Spectrum Lease Agreement in accordance with Section 15 below.

 

4.

Lease Transfer Application: License Assignment Application.

 

(a)           Lease Transfer Application: The Parties will cooperate in filing
the application required by the FCC seeking consent to the de facto transfer of
authority to use the Frequencies (“Lease Transfer Application”) within five (5)
business days of the Effective Date. Lessee shall be responsible for the cost of
all filing fees required for the Lease Transfer Application.



 

1

 



 

 

(b)           License Assignment Application: The Parties will cooperate in
filing the Assignment Application within five (5) business days of the Effective
Date.

 

5.             Frequency Management. Upon FCC consent to the de facto transfer
of authority from Licensee to Lessee to use the Frequencies (“FCC Lease
Consent”), Lessee will have exclusive rights to use, deploy and operate the
Frequencies during the Term. At its own expense, Lessee will be totally
responsible for all operational, engineering, maintenance, repair and other
services needed to deploy and maintain the Frequencies. Licensee, on the
Effective Date, shall make available to Lessee all equipment and information
needed to deploy the Frequencies. Notwithstanding anything to the contrary
herein, the Purchased Assets shall not be conveyed by Licensee to Lessee until
the Closing.

 

6.             Assumption of Liabilities. Neither Party is assuming or will be
responsible for any of the other Party’s liabilities or obligations, including
customer obligations, except as required by the FCC and this Spectrum Lease
Agreement. Each Party will bear its own legal, accounting and brokerage expenses
in connection with this Spectrum Lease Agreement.

 

7.             Compensation. As compensation for Lease rights, Lessee will pay
Licensee the monthly Lease Fee of Twenty-six Thousand dollars ($26,000), due and
payable on the first business day of each month (“Due Date”) with the first
Lease Fee payment due on the first business day of the first full month
following the Effective Date.

 

8.             Revenues and Expenses. During the Term, Lessee will pay all
expenses and costs of the deployment and operation of the Frequencies,
including, but not limited to, any and all federal, state and local taxes
related to the equipment it uses to operate the Frequencies, any sales or other
taxes associated with providing service on the Frequencies, site rental,
maintenance, utilities, and all other recurring and nonrecurring costs and
expenses. From the Effective Date until this Spectrum Lease Agreement is
terminated, Licensee shall not be responsible for any expenses or costs incurred
to operate the Frequencies. Lessee will be entitled to all revenue derived from
the operation of the Frequencies during the Term.

 

9.             Regulatory Compliance. The Parties agree and covenant to comply
with all applicable laws governing the Frequencies and the Licenses, including
the Act and the Rules (the “Applicable Laws”), and specifically represent and
agree to the following:

 

(a)           Licensee and Lessee are familiar with the Applicable Laws
regarding a wireless service licensee’s responsibility relating to spectrum
leasing, and agree to comply with all such Applicable Laws;

 

(b)           Neither Lessee nor Licensee will represent itself as the legal
representative of the other before the FCC or any party, but will cooperate with
each other with respect to FCC matters concerning the Licenses or the
Frequencies;

 

(c)           The Parties recognize that the Lease does not constitute an
assignment, sale or transfer of the Licenses;

 

(d)           Lessee has primary responsibility for complying and will comply at
all times with the Applicable Laws (including the Rules set forth in 47 CFR §§
19001 et seq.), and the Lease set forth in this Spectrum Lease Agreement may be
revoked, cancelled, or terminated by Licensee or the FCC if Lessee fails to
comply with any Applicable Law;



 

2

 



 

 

(e)           Lessee will interact with the FCC on matters regarding the
Frequencies, and cause the preparation and submission to the FCC or any other
relevant authority of all reports, filings or other documents requested from
Lessee by the FCC or are otherwise required of a spectrum lessee;

 

(f)            Lessee will maintain on file all information relating to the
Frequencies that must be maintained by Lessee under the Rules;

 

(g)           Lessee will be subject to the same license use and frequency
operation restrictions and Applicable Laws under the Licenses as Licensee would
be, including, but not limited to restrictions and Applicable Laws pertaining to
operation, interference, end safety;

 

(h)           If any of the Licenses is revoked or cancelled, terminated, or
otherwise ceases to be in effect, Lessee will have no continuing authority or
right to use and will vacate the leased spectrum for such License(s) unless
otherwise authorized by the FCC.

 

10.           Covenants. During the Term: (i) Licensee will not permit any
liens, encumbrances, or short space agreements to attach to the Licenses or the
Frequencies; (ii) Lessee shall not take or omit to take any action that would
result in revocation, cancellation, or termination of any of the Licenses or in
the imposition by the FCC of any condition on a License that would have a
material adverse affect thereon; and (iii) neither Party will take any action
contrary to those permitted, or fail to take any action which would jeopardize
the rights of the other Party under this Spectrum Lease Agreement.

 

11.           Representations and Warranties of Licensee. Licensee hereby
represents and warrants as follows: (i) this Spectrum Lease Agreement
constitutes the valid and binding obligation of Licensee entered into freely and
in accordance with Licensee’s business judgment and is enforceable in accordance
with its terms; (ii) this Spectrum Lease Agreement has been duly authorized and
approved by all required corporate action of Licensee; (iii) neither the
execution nor the delivery of this Spectrum Lease Agreement, nor the completion
of the transaction contemplated hereby, will conflict with or result in any
violation of or constitute a default under any material agreement, mortgage,
indenture, license, permit, lease or other instrument, judgment, decree, order,
law or regulation by which Licensee is bound; (iv) Licensee is the lawful,
beneficial and exclusive licensee of the Licenses; (v) neither the Licenses nor
the Frequencies are subject to any agreement or understanding whatsoever with
any third party; (vi) the Licenses are valid and in good standing with the FCC:
and (vii) there is no pending or, to the best of Licensee’s knowledge,
threatened action by the FCC or any other governmental agency or third party to
suspend, revoke, terminate or challenge any of the Licenses. Each of Licensee’s
representations and warranties will survive the termination of the Spectrum
Lease Agreement for a period of two (2) years.

 

12.           Representations and Warranties of Lessee. Lessee hereby represents
and warrants to Licensee as follows: (i) this Spectrum Lease Agreement
constitutes the valid and binding obligation of Lessee entered into freely and
in accordance with Lessee’s business judgment and enforceable in accordance with
its terms; (ii) this Spectrum Lease Agreement has been duly authorized and
approved by all required action of Lessee; (iii) neither the execution nor the
delivery of this Spectrum Lease Agreement, nor the completion of the transaction
contemplated hereby, will conflict with or result in any material violation of
or constitute a material default under any term of the articles of incorporation
or by-laws of Lessee or any agreement, mortgage, indenture, license, permit,
lease or other instrument, judgment, decree, order, law or regulation by which
Lessee is bound; and (iv) Lessee has the requisite financial resources to
accomplish the obligations set forth in this Spectrum Lease Agreement. Each of
Lessee’s representations and warranties will survive the termination of the
Spectrum Lease Agreement for a period of two (2) years.



 

3

 



 

 

 

13.

Confidentiality and Non-Disclosure.

 

(a)           Confidentiality of the Terms of this Spectrum Lease Agreement. The
terms of this Spectrum Lease Agreement that are not otherwise required to be
disclosed to the FCC in support of the Lease Transfer Application or Assignment
Application will be kept strictly confidential by the Parties and their agents,
which confidentiality will survive the termination or expiration of this
Spectrum Lease Agreement for a period of two (2) years. The Parties may make
disclosures as required by law and to employees, ‘shareholders, agents,
attorneys and accountants (collectively, “Agents”), provided, however, that the
Parties will cause all Agents to honor the provisions of this Section 13. The
Parties will submit a confidentiality request with the FCC in the event the FCC
requests a copy of this Spectrum Lease Agreement or any, information regarding
the terms thereof from either of the Parties.

 

(b)           Non-Disclosure Of Confidential Information. It is contemplated
that, during the Term, the Parties may supply and/or disclose to each other
information identified as Confidential by the disclosing Party (“Information”).
The Information will, during the Term and for a period of two (2) years
subsequent to the termination or expiration of the Spectrum Lease Agreement, be
kept confidential by the Parties, and not be used by the receiving Party in any
way detrimental to the disclosing Party. The receiving Party will be responsible
for any improper use of the Information by it or any of its employees,
representatives or agents. Each person to whom such Information is properly
disclosed must be advised of its confidential nature and must agree to abide by
the terms of this Section 13(b).

 

(i)     Exclusions. The Information will not include any information which
becomes published or is in the public domain by other than an unauthorized
disclosure by the Parties, their employees, representatives or agents.

 

(ii)    Remedy for Breach. As a violation by the receiving Party of the
provisions of this Section 13(b) could cause irreparable injury to disclosing
Party and there may be no adequate remedy at law for such violation, the
disclosing Party will have the right, in addition to any other remedies
available to it at law or in equity, to enjoin the receiving Party in a court of
equity from further violating the provisions.

 

14.

Indemnification.

 

(a)           Indemnification by Licensee. Licensee shall defend, indemnify and
hold Lessee, its officers and its directors (collectively, the “Indemnified
Lessee Group”) harmless from and against all direct losses, liabilities,
damages, costs or expenses (including reasonable attorney’s fees, penalties and
interest) payable to or for the benefit of, or asserted by, any party resulting
from, arising out of, or incurred as a result of any act or omission of Licensee
with respect to the transaction contemplated hereby, including, without
limitation: (a) the material breach of any representation, warranty or covenant
made by Licensee herein or in accord herewith; (b) any claim brought against
Lessee by customers, employees or agents of Licensee, or any other person or
entity arising from dealings between Licensee and such entities or persons (that
are not related to Licensee’s obligations under this Spectrum Lease Agreement)
or otherwise relating to Licensee or Licensee’s business; or (c) any litigation,
proceeding or governmental investigation commenced before the Effective Date
arising out of the business of operating the Frequencies.



 

4

 



 

 

(b)           Indemnification by Lessee. Lessee shall defend, indemnify and hold
Licensee, its officers and its directors (collectively, the “Indemnified
Licensee Group”) harmless from and against all direct losses, liabilities,
damage’s, costs or expenses (including reasonable attorney’s fees, penalties and
interest) payable to or for the benefit of, or asserted by, any party resulting
from, arising out of, or incurred as a result of any act or omission of Lessee
with respect to the transaction contemplated hereby, including, without
limitation: (a) the material breach of any representation, warranty or covenant
made by Lessee herein or in accord herewith; (b) any claim brought against
Licensee by customers, employees, or agents of Lessee, or any other person or
entity, arising from dealings between Lessee and such entities or persons (that
are not related to Licensee’s obligations under this Spectrum Lease Agreement)
or otherwise relating to the use or operation of the Frequencies by Lessee; or
(c) any litigation, proceeding or governmental investigation commenced on or
after the Effective Date arising out of the business of operating the
Frequencies.

 

(c)           Notice of Claims. A Party (the “Indemnified Party”) shall give
prompt written notice to the other Party (the “Indemnifying Party”) of any claim
against the Indemnified Party which might give rise to a claim by it against the
Indemnifying Party based upon the indemnity provisions contained herein, stating
the nature and basis of the claim and the actual or estimated amount thereof;
provided, however, that failure to give such notice shall not affect the
obligation of the Indemnifying Party to provide indemnification in accord with
the provisions of this Section 14 unless, and only to the extent that, such
Indemnifying Party is actually prejudiced thereby.

 

(d)           Right to Defend. In the event that any action, suit or proceeding
is brought against any member of the Indemnified Lessee Group or the Indemnified
Licensee Group with respect to which any Party may have liability under the
indemnification provisions contained herein: (a) the Indemnifying Party shall
have the right, at its sole cost and expense, to defend such action in the name
of or on behalf of the Indemnified Party; (b) in connection with any such
action, suit or proceeding, the Parties shall render to each other such
assistance as reasonably may be required in order to ensure the proper and
adequate defense of any such action, suit or proceeding; and (c) an Indemnified
Party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the Indemnifying Party, if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
because of actual or potential differing interests between such Indemnified
Party and any other party represented by such counsel.

 

(e)           Settlement. Neither Party shall make any settlement of any claim
which might give rise to liability of the other Party under the indemnification
provisions contained herein without the written consent of such other Party,
which consent such other Party covenants shall not be unreasonably withheld.

 

15.

Termination.

 

(a)           This Spectrum Lease Agreement automatically will terminate upon
the earlier of (i) release of a Final Order denying the Lease Transfer
Application; (ii) termination of the Asset Purchase Agreement; (iii) the
Closing; (iv) expiration of the Term; (v) release of a Final Order invalidating
the Lease or otherwise requiring either Party or both Parties to terminate this
Spectrum Lease Agreement; or (vi) the loss, expiration without renewal,
revocation, termination or cancellation of all the Licenses.

 

(b)           This Spectrum Lease Agreement may be terminated by either Party
upon material breach of the other Party after a thirty (30)-day period for cure
by the breaching Party following written notice of the breach.

 

(c)           The Parties will notify the FCC of the termination of this
Spectrum Lease Agreement with respect to any of the Frequencies within ten (10)
calendar days following the termination.



 

5

 



 

 

(d)           If the Closing has not occurred forty-five (45) days prior to the
scheduled termination of this Spectrum Lease Agreement pursuant to Section
15(a)(iii), then the Parties will cooperate to request continued lease or
comparable operating authority from the FCC, consistent with the terms and
conditions of this Spectrum Lease Agreement.

 

16.           Effect of Termination. Upon the termination of this Spectrum Lease
Agreement, each Party will pay all of its own fees and expenses related to this
Spectrum Lease Agreement and the transaction contemplated herein, and the
Parties will have no further liability hereunder except by reason of any breach
of this Spectrum Lease Agreement or of any representation, warranty or covenant
contained herein occurring prior to the date of termination. Immediately upon
termination of this Spectrum Lease Agreement, except termination under Section
15 (a)(ii) above, Lessee promptly will terminate all use of the Frequencies. Any
termination of this Spectrum Lease Agreement, however effected, will not release
either Party from any liability or other consequences arising from any breach or
violation by that Party of the terms of this Spectrum Lease Agreement prior to
the effective time of the termination.

 

17.           Miscellaneous. This Spectrum Lease Agreement is the entire
agreement between the Parties with respect to the subject matter herein and
supersedes all prior agreements. This Spectrum Lease Agreement may not be
assigned to any third party or amended, and no provisions herein may be waived,
without the prior written consent of both Parties. This Spectrum Lease Agreement
may be executed in counterpart originals, in which case the effect shall be the
same as if both Parties had executed the same document. Neither Party shall be
liable to the other Party for any failure to perform hereunder due to a force
majeure event. If any provision of this Spectrum Lease Agreement is determined
invalid or illegal, such provision shall be fully severable, and the remainder
of the Spectrum Lease Agreement shall remain in full force and effect. Any
notice or communication must be in writing and given by depositing the same in
the U.S. mail, addressed to the Party to be notified at the address first listed
above, postage prepaid and registered or certified with return receipt requested
or mailing the same via overnight delivery, or by delivering the same in person.
The Parties agree that they shall not bind each other to any contract with third
parties which might create liability in either Party for damages arising out of
the transaction contemplated herein. This Spectrum Lease Agreement does not
constitute and shall not be construed as constituting an agency, a partnership
or joint venture between the Parties, and neither Party shall have the right to
obligate or bind the other Party in any manner whatsoever, and nothing herein
contained shall give or is intended to give any rights of any kind to any third
persons. Nothing herein authorizes, or is intended to authorize, either Party to
execute any document for or on behalf of the other Party. The rights and
obligations under this Spectrum Lease Agreement shall survive any merger or sate
of a Party and shall be binding upon the successors and permitted assigns of
each Party. Time is of the essence in this Spectrum Lease Agreement.

 

18.

Applicable Law: Remedies.

 

(a)           This Spectrum Lease Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without reference to conflicts
of laws rules that might require application of laws of another jurisdiction.
Any suit, action, or proceeding with respect to this Spectrum Lease Agreement
shall be brought in the courts of Harris County in the State of Texas, or in the
U.S. District Court for the Southern District (Harris Division) of Texas. The
Parties hereby accept the exclusive jurisdiction of those courts for the purpose
of any suit, action, or proceeding brought hereunder.

 

(b)           All disputes under this Spectrum Lease Agreement, which cannot be
resolved amicably, shall be submitted to binding arbitration under the then
existing Commercial Arbitration Rules of the American Arbitration Association.
Arbitration proceedings shall be held in Houston, Texas or in a location
mutually agreed upon by the Parties. The Parties may agree on an arbitrator;
otherwise, there will be a panel of three (3) arbitrators, one (1) named in
writing by each Party within twenty (20) days after either Party serves a notice
of arbitration on the other Party, and the third named in writing by the other
two (2) arbitrators so appointed by the Parties, within ten (10) days after the
two (2) arbitrators selected by the Parties are named. No person financially
interested in this Spectrum Lease Agreement or in either Party may serve as an
arbitrator. The costs of the arbitration imposed by the arbitrators and the fees
of the arbitrator or arbitrators shall be assessed against the losing party to
the arbitration. The decision of the arbitrator or arbitrators will be final,
conclusive, ‘and binding on both Parties, and judgment thereon may be entered
and enforced in any court of competent jurisdiction.

 

6

 



 

 

(c)           Except as set forth in Section 18(b) herein with respect to
arbitration of any disputes, each Party acknowledges and recognizes that a
violation or threatened violation of the restrictions, agreements or covenants
contained herein shall cause irreparable damage to the other Party, and that the
other Party shall have no adequate remedy at law for such violation or
threatened violation. Notwithstanding anything to the contrary contained herein,
each Party agrees that the other Party shall be entitled, in addition to any
other rights or remedies it might have, to obtain specific performance or
injunctive relief in order to enforce this Spectrum Lease Agreement or prevent a
breach or further breach of any specific provision hereof, without the necessity
of proving actual damages. Such right to specific performance or injunction
shall be in addition to the other Party’s right to bring an action for damages
or to exercise any other right or remedy available to the other Party as a
result of any breach hereunder. The other Party shall be entitled to costs and
expenses, including reasonable attorneys’ fees incurred in enforcing its rights
under this Spectrum Lease Agreement.

 

IN WITNESS WHEREOF, the Patties hereto have executed this Spectrum Lease
Agreement as of the date first above written.

 

 

CHAMPION COMMUNICATION SERVICES, INC.

FLEETTALK PARTNERS, LTD.

By:  /s/ Albert F. Richmond

Title:  Chairman

Date:  February 13, 2007

By:  /s/ Robert McGowan

Title:  President

Date:  February 13, 2007

 

 

 

By:  /s/ Pamela R. Cooper

Title:  Executive Vice President

Date:  February 13, 2007

 

 

 



 

7

 



 

 

SCHEDULE A

 

FREQUENCIES

 

 

8

 

 

 